FIRST AMENDMENT
TO
LOAN MODIFICATION, RENEWAL
AND EXTENSION AGREEMENT


This First Amendment to Loan Modification, Renewal and Extension Agreement (this
“First Amendment”) is made and entered into by and between FH Partners LLC, a
Texas limited liability company (“Holder”), and YTB International, Inc., a
Delaware corporation (“Borrower”) upon the following terms and conditions:


WHEREAS, Holder and Borrower entered into that certain Loan Modification,
Renewal and Extension Agreement dated effective July 26, 2009, (the
“Modification Agreement”), relating to the modification, renewal and extension
of the Loan; said Modification Agreement being incorporated herein by this
reference thereto;


WHEREAS, Holder and Borrower now desire to modify the maturity date of the Loan
as modified in the Modification Agreement for the consideration hereinafter
expressed;


NOW THEREFORE, for an in consideration of the sum of Ten and No/100 Dollars
($10.00) paid by Borrower to Holder and the mutual covenants and agreements
herein contained and other good and valuable considerations, the receipt and
adequacy of which considerations are hereby expressly acknowledged by the
undersigned, the parties hereto do agree as follows:


 
1.
The maturity date of the Loan was extended to April 30, 2010 in the Modification
Agreement.  Such maturity date shall be hereby extended to August 31, 2010
unless earlier accelerated pursuant to the terms of any of the instruments or
documents evidencing, securing or pertaining to the Loan and Borrower hereby
agrees that this First Amendment renews and extends, but does not extinguish,
the July 26, 2006 Note as renewed and extended by the July 26, 2008 Note and
liens created by the Mortgage.



 
2.
Except as modified herein, the Mortgage and all of the other instruments and
loan documents evidencing, securing, or pertaining to the Loan shall continue in
full force and effect as originally executed and delivered.



 
3.
Borrower hereby reaffirms all of the representations and warranties made to
Meridian Bank, the original lender, at the time the Loan was made and at the
time of the execution and delivery of the July 26, 2006 Note and the July 26,
2008 Note and declares the same to be true as of such date and as of the date
hereof.



 
4.
Borrower acknowledges and represents that the liens created and evidenced by the
Mortgage are valid and existing liens of the recited dignity and priority, and
Borrower acknowledges and agrees that there is no offset, counterclaim or
defense of any kind to the July 26, 2006 Note, July 26, 2008 Note, Modification
Agreement or Mortgage as modified hereby.

 
 
 

--------------------------------------------------------------------------------

 
 

 
 
5.
Contemporaneously with the execution and delivery hereof, and as a condition to
the effectiveness hereof, Borrower shall pay or cause to be paid all accrued
interest on the July 26, 2006 Note as renewed and extended by the July 26, 2008
Note and all costs and expenses incident to the consummation of the transactions
specified herein, including, without limitation (i) reasonable fees and expenses
of legal counsel to the Holder, if any, and (ii) recording fees.



 
6.
Holder does not, by execution of this Agreement, waive any rights and remedies
it may have against Borrower or any other person or entity not a party hereto.



 
7.
FURTHER, IT IS EXPRESSLY AGREED THAT FOR AND IN CONSIDERATION OF THIS AGREEMENT,
BORROWER HEREBY RELEASES AND FOREVER DISCHARGES HOLDER AND ITS OFFICERS,
DIRECTORS, COUNSEL, EMPLOYEES, AGENTS, PREDECESSORS, SUCCESSORS, AND ASSIGNS
FROM ALL CAUSES OF ACTION, CLAIMS, RIGHTS, AND CONTROVERSIES, KNOWN OR UNKNOWN,
WHICH BORROWER HAD, NOW HAS, OR MAY HEREAFTER ACQUIRE WHICH RELATE TO, ARE BASED
ON, ARISE OUT OF, OR ARE IN ANY WAY CONNECTED WITH ANY ACTS OF HOLDER OCCURRING
PRIOR TO THE EXECUTION OF THIS AGREEMENT AND RELATING IN ANY MANNER TO THE ABOVE
DESCRIBED LOAN, MODIFICATION AGREEMENT OR MORTGAGE OR THE PROPERTY DESCRIBED
HEREIN OR THEREIN.  THIS IS A GENERAL RELEASE OF ALL POSSIBLE CLAIMS AND CAUSES
OF ACTION OF EVERY KIND AND CHARACTER RELATED TO THE ABOVE DESCRIBED SUBJECT
MATTER AND IT IS TO BE INTERPRETED LIBERALLY TO EFFECTUATE MAXIMUM PROTECTION OF
HOLDER.



 
8.
It is understood and agreed that except as to such changes made herein, the
terms and provisions of the July 26, 2006 Note as renewed and extended by the
July 26, 2008 Note and as modified by the Modification Agreement and hereby
shall be brought forward and remain in all respects unchanged and that the
balance owing thereon as herein renewed, rearranged, modified and/or extended is
subjection to no offsets, deductions, credits, charges or claims of whatsoever
kind or character and shall be due and payable in the manner herein set out and
that the aforesaid Mortgage, and any other documents securing the payment of the
Note, except to the extent validly modified in writing or released prior to the
date hereof and except as modified, renewed, rearranged and extended herein so
as to secure the payment of the Loan, shall remain in full force and effect
until the full and final payment of the Loan.  No further modification, release
or amendment may be made related to the Loan unless such modification, release
or amendment is made in a writing executed by Borrower and Holder.

 
 
 

--------------------------------------------------------------------------------

 
 

 
 
9.
This First Amendment may be executed in counterparts, each of which when taken
together shall be deemed an original, but all of which shall be deemed for all
purposes one and the same instrument.  Counterpart signatures may be transmitted
by facsimile and this First Amendment shall be binding upon transmission of all
signed counterparts to each party.



 
10.
Except as set forth above, the terms and conditions of the Modification
Agreement are hereby republished, ratified and affirmed by Holder and Borrower
and as so ratified and affirmed are hereby republished and incorporated herein
by this reference thereto.



 
11.
All capitalized terms utilized and not defined herein shall have the meaning as
defined in the Modification Agreement.



Executed effective the 1st day of May, 2010 (the “Amendment Effective Date”).



 
HOLDER:
       
FH Partners LLC
                   
By:
/s/ Lonnie R. Abrahams, S.V.P.
    Name:  Lonnie R. Abrahams     Title:  Senior Vice President              
BORROWER:
       
YTB International, Inc.
                   
By:
/s/ Robert M. Van Patten   Date:  6/17/10
    Name:  Robert M. Van Patten     Title:  President




